DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 17–20 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites “about 1 ppm and about 8 ppm in the treated water”, “about 1 ppm to about 5 ppm in the treated water”, and “wherein the peracid composition is in a concentration in the treated water of between about 3 ppm and about 9 ppm”. Based on the language of the claim, it is unclear whether or not these concentrations refer to the final concentrations, the initial concentrations, or a combination thereof. In the Remarks1, Applicant has conveyed that these concentrations “are for the duration of treatment, or for the duration of the contact time”. (Remarks 7.) According to MPEP § 2111, during examination claims are to be given their broadest reasonable interpretation consistent with the specification. With this teaching in mind, it is respectfully submitted that if Applicant desires these concentrations are for “the duration of treatment” or “for the duration of the contact time”, then these constraints should be stated in the claim (without introducing new matter). Until such time, these concentrations are being interpreted as covering the broadest reasonably interpretations consistent with Applicant’s disclosure: inter alia, before treatment, after treatment, or both. For at least these reasons, claim 17 appears to be indefinite. In addition, the claims depending from claim 17 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–4, 6, 7, and 10–23 are rejected under 35 U.S.C. 103 as being unpatentable over Li2 in view of Cronan3 and Gallup.4
As to claims 1, 10 and 17, Li teaches a method for reducing or eliminating microbial populations in a water system (See at least [0120], [0123],[0240], [0267]-[0271]; and [0457]; removing of microbial populations will naturally facilitate preventing buildup of biofilm since fewer microbes are available to become sessile and create biofilm buildup) comprising: 
applying a peracid composition to the water system (See [0121], [0457]), wherein the peracid composition is at a concentration in the water source of less than about 15 ppm, or 3-15ppm (See [0236], the claimed range of less than about 9 ppm or 3-9 ppm, overlaps with 10-200ppm. See MPEP 2144.05(I) regarding the prima facie obviousness of overlapping ranges) wherein the peracid composition comprises short chain peracid with a concentration between of about 1 ppm and about 8 ppm and medium chain peracid with a concentration between about 1 ppm and about 5 ppm (See at least [0430], [0440] the microbicidal solution includes C2-4 peracid of at least about 4 ppm and C8-12 peracid of at least about 1 ppm),
reducing and/or eliminating both the planktonic and sessile microbial populations (See again at least [0120], [0123],[0240], [0267]-[0271]; and [0457]; populations of both sessile and planktonic type microbes are contemplated),
wherein the water system is selected from a variety of water systems (See [0457] a variety of water systems are taught),
wherein the peracid composition remains instead of being drained (See [0240], the treated water source maintains the peracid for any suitable time period after treatment is performed, which suggests that the peracid composition remains in the water system instead of being drained), and
the water system has a pH of between about 7 and 9 after applying the peracid composition (the claimed range of 7-9 overlaps or falls within the prior art range, of less than 9 or less than 8.2. See MPEP 2144.05(I)).
Claim elements not expressly taught or suggested by Li
Li is different from claims 1, 10, and 17 in that Li does not mention that the water system is one of the enumerated systems in these claims. Li also does not appear to expressly specify that, in treated water, the concentration of the short chain peracid is between about 1 ppm to about 8 ppm and the concentration of the medium chain peracid is between about 1 ppm and about 5 ppm.
Water system
Cronan is directed to a similar method of using biocides to treat water systems to remove sessile bacteria (See [0003]). Cronan suggests that it is desirous to use biocidal treatment to control aqueous systems including cooling water systems (See [0039]). With these systems in mind, Gallup suggests adding biocides to power plant cooling towers and cooling basins: in order to control the growth of organisms. (See col. 7, ll. 48–65).
A person having ordinary skill in the art would have expected that the treatment method of Li, which is broadly applicable to water systems, would provide the predictable of reducing or eliminating sessile and planktonic bacteria in these other water systems which are art recognized as being in need of treatment to reduce sessile bacteria as taught by Cronan and Gallup. Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to apply the treatment of Li to additional types of water systems in need of biocidal treatment such as cooling water systems such as power plant cooling towers and cooling basins, in order to achieve the predictable results of: (1) effective sessile and planktonic microbial population reaction as taught in Li; and (2) controlling the growth of organisms. See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered prima facie obvious. See MPEP 2143(I)(B), simple substitution of one known element for another to achieve predictable results is considered to be prima facie obvious. See MPEP 2143(I)(F), known work in one field may prompt variations of it for use in either the same field or a different one based on design incentives if the variations are predictable.
Concentrations of short chain peracid and medium chain peracid
As pointed out above, Li teaches that the concentration of short chain peracid and medium chain peracid can each be at least about 1 ppm. (See [0430]). Li further teaches its composition can include an “effective microbiocidal amount” of its short and medium chain peracids. (Id.). With these findings in mind, the concept of having treated water with the claimed concentrations of short and medium chain peracids is considered to be within the teaching of the instant combination: inter alia since Li teaches values of at least about 1 ppm for both, thus the treated water of the instant combination can have concentrations of short chain and medium chain peracids of at least about 1 ppm. Additionally, in view of at least Li’s teaching of using effective microbiocidal amount amounts, it is further submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine, experimentation, the amounts short chain peracid and medium chain peracid in the treated water of the instant combination: in order to enhance the microbiocidal effect of the peracid composition of the instant combination. See MPEP § 2144.05(II).
As to claims 2, 3, 14, 15, and 18, Li and Cronan teach the method of claims 1, 10 or 17, and further Li provides that the medium chain peracid has a carbon chain length of between 5 and 12 carbons (See at least [0430], [0440] the microbicidal solution includes C2-4 peracid and c8-12 peracid)).
As to claim 4, Li and Cronan teach the method of claim 1, and further Li teaches that the composition is an aqueous solution (See e.g. at least [0395]composition contains water is water).
As to claim 6, Li and Cronan teach the method of claim 1, and suggests that the peracid composition and reduction of microbial populations restores or maintains proper water system processes (See [0457], treatment of the fountain to remove microbial populations as well as introduction of the peracid will result in improved/maintained functioning of the fountain from lack of bacterial contamination, and Li also suggests the removal of sulfide, see e.g. [0467]).
As to claims 7 and 16, Li and Cronan teach the method of claim 1 or 10, and further suggests the combination of peracetic acid and peroctanoic acid (See [0440]).
As to claim 11, Li and Cronan teach the method of claim 10, and further provides that the microorganism is a bacterium (See [0120]).
As to claims 12 and 19, Li and Cronan teach the method of claims 10 or 17, and further provides for 4-75ppm short chain and 1 to 25 ppm medium chain (See [0430]), the claimed range of 6:1 falls within the prior art range, also the he peracid composition concentration in the water source of 3-12 ppm overlaps with the prior art range of 10-200 ppm (See [0236]) and therefore a prima facie case of obviousness exists. see MPEP 2144.05(I). Also, generally differences in concentration are not patentably significant unless criticality is shown. See MPEP 2144.05(II)(A).
As to claim 13, Li and Cronan teach the method of claim 10, and Li further suggests a stabilizer (See e.g. [0370]-[0392]; stabilizing agent is taught as a component o f the composition).
As to claim 20, Li and Cronan teach the system of claim 17, but does not mention the concentration of stabilizing agent in the treated water. However, Li explains that the amount of stabilizing agent used is a result effective variable which controls the stabilizing effect for suitability (See [0195]). Accordingly, it would have been obvious to optimize the amount of stabilizing agent in the concentrated composition and therefore also in the water being treated in order to provide for a suitable stabilizing effect. Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)). See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
As to claims 21–23, Li and Cronan teach the inventions of claims 1, 10, and 17, but does not mention the total number of gallons of treatment composition provided in the water. However, Li suggests that the amount of composition is a result effective variable used to provide for a desired antimicrobial efficiency in a given system (See [0261]). Accordingly, it would have been obvious to optimize the amount of treatment composition added to the water system in order to provide for the desired antimicrobial effect. Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)). See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
Response to Remarks5
Based on the claim amendments, the previous rejections under 35 U.S.C. § 112 have been withdrawn. Applicant’s remarks are acknowledged but are not persuasive for the following reasons.
Applicant submits that the claimed method provides unexpected results: i.e., synergistic benefits and surprising results. (Remarks 8–11 (citing Examples 1 and 2 of the Specification).) 
As it applies to unexpected results, the evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
At present, independent claims 1, 10, and 17 of the instant application covers, inter alia, all species of short chain peracid having a carbon chain length between 1 and 4 carbons, all species of medium chain peracid having a carbon chain length of between 5 and 22 carbons. Additionally, claim 1 covers all species of planktonic microbes and sessile microbes. In this same vein, claim 10 covers all species of sessile microorganisms as well as all species of biofilms formed such microorganisms. Likewise, claim 17 covers all species of bacteria.
In contrast, the evidence supplied by Applicant corresponds to Examples 1 and 2 of the Specification. (Remarks 9–10.) Applicant has pointed to a particular composition (i.e., Composition C) used in both of these examples. According to the Specification, “Composition C comprises a mixed peracetic acid/peroctanoic acid system, where the ratio between peracids is 6:1 POAA:POOA”. (Spec. 26.)
When comparing the evidence provided by Applicant with the features of the independent claims, the evidence does not appear to be reasonably commensurate in scope with the claimed invention. For example, the unexpected results to which Applicant refers (Remarks 9–11) appear to hinge on the use of Composition C (a specific mixture of POAA and POOA). However, each of the independent claims cover species of peracid composition broader than Composition C per se. As such, in accordance with Kulling and Grasselli, Examiner finds Applicant’s remarks directed to unexpected results unpersuasive. See In re Greenfield, 571 F.2d 1185, 1189, 197 USPQ 227, 230 (CCPA 1978) (evidence of superior properties in one species insufficient to establish the nonobviousness of a subgenus containing hundreds of compounds); In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972) (one test not sufficient where there was no adequate basis for concluding the other claimed compounds would behave the same way).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 Remarks filed July 19, 2022.
        2 US 2014/0097144 A1, published April 10, 2014 (“Li”).
        3 US 2004/0035803 A1, published February 26, 2004 (“Cronan”).
        4 US 5,028,340 A, issued July 2, 1991 (“Gallup”).
        5 See supra n. 2.